UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6746



ALONZO CALVIN JONES,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; DAN L. DOVE, Warden,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Henry M. Herlong, Jr., District Judge.
(CA-00-2790-3-20BC)


Submitted:   October 23, 2002          Decided:     November 26, 2002


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Alonzo Calvin Jones, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alonzo Calvin Jones seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2241 (2000), but

construed as one pursuant to 28 U.S.C. § 2255 (2000).                           We have

reviewed the record and the district court’s opinion accepting the

recommendation       of    the    magistrate      judge    and    conclude       on   the

reasoning      of   the    district      court   that     Jones    has    not    made   a

substantial showing of the denial of a constitutional right.                          See

Jones v. United States, No. CA-02-2790-2-20BC (D.S.C. Mar. 4,

2002).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.             We dispense with oral argument because the

facts    and   legal      contentions     are    adequately       presented      in   the

materials      before     the    court    and    argument    would       not    aid   the

decisional process.




                                                                               DISMISSED




                                           2